Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
The 35 USC 112 rejections of the Non-Final dated 12/16/2020 have been withdrawn. The present claims introduce problems which render the claim combination unclear. Therefore, the present claims are rejected under 35 USC 112. See the detailed rejection below.
Regarding the claim interpretation, Applicant has provided sufficient structure to perform the claimed invention. Therefore, the claim interpretation has been withdrawn.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s assertion of “With regard to the "mental processes" basis for rejection, the Office Action improperly fails to identify any language in the claims as support for the rejection beyond stating generally that "[t]he present independent claims are directed to concepts performed in the human mind including, observation, evaluation, and opinion," Examiner has withdrawn the “Mental Processes grouping” and maintains the claims are directed to the abstract idea grouping of “Certain Methods of Organizing Human Activity.” 
Regarding Applicant’s assertion of “the claims now require, inter alia, the following progressively related, detailed, and limited, steps which go far beyond reciting generic computing hardware combined with an abstract idea: “calculating…” “calculating…” “calculating…” “determining…” and “determining…”” Examiner respectfully disagrees with Applicant’s assertions. These limitations are directed to the abstract steps of the claim. These are all steps directed to an output 
Regarding Applicant’s assertion of “The use of the processor unit to perform the foregoing steps prevents the claims from being characterized as merely reciting an abstract idea,” Examiner respectfully disagrees with Applicant’s assertions. The claims can be characterized as abstract because they do not require specific computational components to perform specific technological processes. In contrast to Applicant’s assertions, the present claims recite an abstract idea performed by generic computer components. This finding is supported by the fact that pages 10-11 of the specification merely describe the structure of the claimed system in further detail as being “The computer main body 201 includes a central processing unit (CPU) 2011 as a 11 processing unit, and a storage device 2013 such as a memory 2012 or a hard disk drive (HDD) storing a program 2015 as a storage unit.” The computing machinery utilized to perform the claimed function is only recited at a high level within the specification, such that it is no more than general purpose computer components. 
Regarding Applicant’s assertion of “Here, independent claims 1 and 10 include detailed recitations (i.e., additional elements beyond the "abstract idea" elements) that include those called out in the above list. The precise nature of the improvement in technology (i.e., practical application) of the subject matter recited in claims 1 and 10 is evident from the foregoing list,” Examiner respectfully disagrees with Applicant’s assertions. The list of limitations provided by the Applicant detail the abstract steps of the claimed invention. These limitations are evaluated under Step 2A, Prong 1 and are therefore not taken into consideration evaluating whether or not the present claims are integrated into a practical application. The list of limitations do not contain additional elements for consideration under Step 2A, Prong 2.
Regarding Applicant’s assertion of “Moreover, the foregoing recitations, when taken together as a whole, narrow claims 1 and 10 more than sufficiently to the point that it is not possible to maintain that the claims as a whole are capable of monopolizing the abstract idea of "marketing or sales activities or behaviors." This conclusion is borne out, at least in part, by the fact that the prior art is devoid of any 
Regarding Applicant’s assertions of “…with the exception of claim 9, the Office Action merely states that the dependent claims "further narrow the abstract idea," and end the analysis there. See Office Action at p. 8. This superficial consideration and the "non-analysis" of the dependent claim limitations is not sufficient to make a prima facia case, and as such, the Section 101 rejections of the dependent claims should be withdrawn regardless of the treatment of independent claims 1 and 10,” Examiner respectfully disagrees with Applicant’s assertions. Examiner identified the dependent claims that do not contain additional elements for consideration under Step 2A, Prong 2, which were 2-8 and 11-15. The Examiner then further stated that these limitations further narrow the abstract idea identified in the independent claim. Examiner then identified the claims that contain additional elements for consideration under Step 2A, Prong 2. If the dependent claims do not contain additional elements for consideration under Step 2A, Prong 2, then they cannot be seen to integrate the judicial exception into a practical application. Therefore, the Examiner provided a prima facie rejection of the dependent claims that do not contain additional elements for consideration under Step 2A, Prong 2 and Step 2B. 
Accordingly, the claims are rejected under 35 USC 101.
Regarding the 35 USC 102 rejection, Examiner has fully considered Applicant’s arguments and amendments. Applicant has amended the claims, requiring an updated search, leading to a change to the grounds of rejection, which was necessitated by amendment. 
Accordingly, the claims are rejected under 35 USC 103.

Priority
Applicant is granted priority to JP2107-241416 filed on 12/18/2017. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the bounds of the claim are unclear. In particular, the limitations of “determining a ranking of each correlation value and each contribution amount by management index number and by factor index number for each of the plurality of kinds of products for each of the plurality of departments.3Appl. No. 16/200,715POL-11861Amendment dated February 18, 2021Reply to Office Action of December 16, 2020” renders the claim combination unclear. It is unclear what rankings are produced by the claim, as the combination of “each” element of the claim renders the possible volume of rankings unclear. For example, the claim states determining a ranking of “each correlation value and each contribution value,” leading to two rankings. Alternatively, a single ranking of the products could be produced based on the indexes, correlation value, and contribution amount. Alternatively, a ranking of “each product for each of the plurality of department” is produced based on the indexes, correlation values, and contribution amounts. Therefore, the claim combination is rendered unclear. 
For the sake of the compact prosecution, Examiner is interpreting the claim as producing a single ranking list that ranks each product based on the indexes, correlation values, and contribution amounts.  
Further regarding claim 1, the limitation of “determining the target product having a high degree of influence on profit deterioration for the enterprise based on the rankings of each correlation value and each contribution amount” renders the claim combination unclear. It is unclear what a “high degree of influence on profit deterioration” is within the context of the claim. The claim term “high degree” is not defined within the context of the claim, nor is there a specific lexicographical definition within the specification, nor is this a recognized term of the art to a person having ordinary skill in the art before the effective filing date of the claimed invention. It is unclear if the “high degree” is a high correlation or contribution amount, or if the target product is ranked the highest compared to the other products relative to a profit margin, or what process defines a “high influence” on “profit deterioration.”
For the sake of compact prosecution, Examiner is interpreting the limitation as meaning the product is the least profitable of all of the products. 
Regarding claim 2, the claim combination is rendered unclear by the limitation of “wherein an influence on profit deterioration in the management index is specified based on a strength of influence of a factor index on the profit deterioration in the management index.” The claim combination is rendered unclearly because it is unclear what is being influenced in the present claim. It is unclear what a “strength of influence of a factor index on the profit deterioration in the management indexes” means within the context of the claims. Claim 1 defines a management index value, management index number, and an associated management index value. It is unclear what management index is relied upon for the sake of antecedence basis. Furthermore, it is unclear what “strength of influence” is on profit deterioration is for a management index, which is based on a factor index “on the profit deterioration in the management index.” Therefore, the bounds of the claim are unclear. 
For the sake of compact prosecution, Examiner is interpreting the claim as identifying the profit deterioration of a product in a given department and of a given enterprise.  
Dependent claims 3-5, 7-9, 11-12, and 14-15 are rejected due to dependency on rejected base claims 1, 2, and 10 above.
Therefore, claims 1-5, 7-12, and 14-15 are rejected under 35 USC 112(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8, 10-12, and 14-15 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-5 and 7-8 are directed to a system and claims 10-12 and 14-15 are directed to a method. Therefore, claims 1-5, 7-8, 10-12, and 14-15 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Independent claims 1 and 10 are directed to identifying a target product, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to commercial interactions including marketing or sales activities or behaviors. The independent claim 1 limitations, similarly recited in claim 10, of “a product master table identifying each of  the plurality of kinds of products, wherein the management index number and the associated management index value are associated with the enterprise, and the management index value indicates profit deterioration on an enterprise level, 2Appl. No. 16/200,715POL-11861Amendment dated February 18, 2021 Reply to Office Action of December 16, 2020wherein the factor index number and the associated factor index value are associated with one of the plurality of departments, and the factor index value indicates profit deterioration on a department level, calculating a correlation value between each management index value and each factor index value for each of the plurality of kinds of products; calculating a contribution ratio between each management index value and each factor index value for each of the plurality of kinds of products based 
Regarding the dependent claims, dependent claims 2-3, 5, 7-8, 11-12, and 14-15 further narrow the abstract idea identified in the independent claims. 
Dependent claim 4 will be evaluated below.
Step 2A, Prong 2: Independent claims 1 and 10 do not integrate the judicial exception into a practical application. The additional elements of the claims, when considered both individually and in combination, do not amount to a practical application of the above identified abstract idea. Independent claims 1 and 10 include the additional elements of a processing unit, a storage unit, non-transitory storage medium, and output device, which perform the steps of the abstract idea. The inclusion of these additional elements are nothing but generally linking the use of the judicial exception to a particular technological environment. There is no particular machine on which to apply the abstract idea. The claims merely use a computer as a tool to perform the abstract idea. Furthermore, the limitation of “and causing the output device to identify the target product” as drafted, is merely generally linking the result of the abstract idea to the output device. This type of “apply it” language utilized by the claim is not sufficient to prove integration into a practical application. 
Further, the additional element of “wherein the storage unit stores, a management index database including a management index number and an associated management index value for each of the plurality of kinds of products; a factor index database including a factor index number and an associated 
Therefore, the independent claims do not integrate the judicial exception into a practical application. 
Regarding the dependent claims, dependent claims 2-3, 5, 7-8, 11-12, and 14-15 further narrow the abstract idea identified in the independent claims, which does not integrate the judicial exception into a practical application. 
Dependent claim 4 introduces another additional element, “wherein the storage unit stores deterioration directions in the management index database and the factor index database.” This limitation, as drafted, is directed to extra-solution activity. The storing of information is extra-solution activity, which is not sufficient to prove integration into a practical application.
Step 2B: 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). 
Independent claims 1 and 10 contain the additional element, similarly recited in dependent claim 4, of “wherein the storage unit stores, a management index database including a management index number and an associated management index value for each of the plurality of kinds of products; a factor index database including a factor index number and an associated factor index value for each of the plurality of kinds of products,” as drafted, is directed to extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.” 
Dependent claims 2-3, 5, 7-8, 11-12, and 14-15 further narrow the abstract idea identified in the independent claims, which is not anything significantly more than the judicial exception. 
Accordingly, claims 1-5, 7-8, 10-12, and 14-15 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception without anything particularly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20140249999 A1) in view of Ghosh et al. (US 20150317747 A1) in view of Rothschild et al. (US 20170083838 A1).

Regarding claim 1, Johnson teaches a system for identifying a target product that has a high degree of influence on deterioration of profit in an enterprise having a plurality of departments (Figs. 5-6B, [0196]), said enterprise associated with a plurality of kinds of products, comprising: 
an output device (paragraph [0196] teaches a computer, wherein paragraph [0204] teaches the computer contains a display device); 
a processing unit (paragraph [0196] teaches a computer containing a processing unit); 
and a storage unit (paragraph [0196] teaches a computer containing a memory), wherein the storage unit stores (paragraph [0223] teaches the databases are stored in computing device; see also: [0224-0225]), 
a product master table identifying each of the plurality of kinds of products (paragraph [0225] teaches a database component comprising several tables with fields related to information for each product),
a management index database including a management index number and an associated management index value for each of the plurality of kinds of products (paragraph [0225] teaches a Merchant Table may include a merchant name, merchant id (i.e. associated management index number),  and store id (i.e. management index number)),
wherein the management index number and the associated management index value are associated with the enterprise (paragraph [0225] teaches a Merchant Table may include a merchant name, as well as specific store id and location), 
and the management index value indicates profit deterioration on an enterprise level 2Appl. No. 16/200,715POL-11861Amendment dated February 18, 2021(paragraph [0223] teaches the databases are stored in computing device, such as the Merchant data in paragraph [0225], and paragraphs [0098-0100] teach rendering a display of the platform database information including analytics by selecting revenue against each store, wherein Fig. 6B. the profit metrics for each product can be shown and derived at a store location level; see also: [0101-0103]), Reply to Office Action of December 16, 2020
a factor index database including a factor index number and an associated factor index value for each of the plurality of kinds of products (paragraph [0223] teaches the databases are stored in computing device, such as in paragraph [0225] teaches a Product table including fields for product id (i.e. factor index value), product title, merchant analytics and more), 
wherein the factor index number and the associated factor index value are associated with one of the plurality of departments (paragraph [0100] teaches the merchant may view analytics by i.e. department), and wherein the product analytics information is stored in the database of paragraphs [0223-0225]), 
and the factor index value indicates profit deterioration on a department level (Fig. 5 and paragraph [0062] teaches generating heuristics indicating the category of “Beauty” has a low performance in revenue, including indicating that Beauty products only have <20% share last quarter, as well as paragraph [0100] teaches the merchant may view analytics by selecting revenue against product category, and wherein the product analytics information is stored in the database of paragraphs [0223-0225]),
wherein the storage unit includes at least one non-transitory storage medium storing at least one program that when executed by the processing unit configures the system to perform the steps of (paragraph [0196] teaches a computer containing a memory and processing unit, wherein paragraph [0209] teaches the memory can be a processor-readable storage medium);
determining the target product having a high degree of influence on profit deterioration for the enterprise… (paragraph [0086] teaches the merchant (i.e. enterprise) can receive a graphic representation of points of interest including a product category with low performance, including in Figs. 5 and 6A-6B the category of product can be drilled down in order to view low performance products on a store location level, such as the La Mer Facial Cleanser and 1255 5th Ave. ); 
and causing the output device to identify the target product (paragraph [0086] teaches the merchant (i.e. enterprise) can receive a graphic representation of points of interest including a product category with low performance, including in Figs. 5 and 6A-6B the category of product can be drilled down in order to view low performance products on a store location level, such as the La Mer Facial Cleanser at the store on 1255 5th Ave.).
However, Johnson does not explicitly teach calculating a correlation value between each management index value and each factor index value for each of the plurality of kinds of products; calculating a contribution ratio between each management index value and each factor index value for each of the plurality of kinds of products based on the calculated correlation value; calculating a contribution amount for each of the plurality of kinds of products based on the calculated contribution ratio; determining a ranking of each correlation value and each contribution amount by management index number and by factor index number for each of the plurality of kinds of products for each of the plurality of departments; determining the target product having a high degree of influence on profit deterioration for the enterprise based on the rankings of each correlation value and each contribution amount.3Appl. No. 16/200,715POL-11861Amendment dated February 18, 2021Reply to Office Action of December 16, 2020
	From the same or similar field of endeavor, Ghosh teaches calculating a correlation value between each management index value and each factor index value for each of the plurality of kinds of products (paragraphs [0032-0033] teach performance determination for merchant transactions for a given product, wherein the performance determination is done for transactions by calculating average revenue per unit sold and growth rate (i.e. correlation value) for each merchant, wherein the transactions are characterized by a category of goods and services (i.e. factor index) sold by the one or more merchants (i.e. management index)),
calculating a contribution ratio between each management index value and each factor index value for each of the plurality of kinds of products based on the calculated correlation value (paragraphs [0052-0053] teach determining the financial performance of a merchant by applying a predefined scaling factor to the average cash flow (i.e. contribution ratio) and average revenue per unit sold and growth rate (i.e. correlation value) of the revenue over time, wherein paragraphs [0032-0033] teach performance determination for merchant transactions for a given product, wherein the performance determination is done for transactions by calculating average revenue per unit sold and growth rate (i.e. correlation value) for each merchant, wherein the transactions are characterized by a category of goods and services (i.e. factor index) sold by the one or more merchants (i.e. management index)),
determining a ranking of each correlation value …by management index number and by factor index number for each of the plurality of kinds of products for each of the plurality of departments (paragraphs [0060-0061] teach ranking the good/services of a merchant for comparison, wherein paragraphs [0057-0058] teach the evaluation is performed relative to financial performance factors including the average cash flow (i.e. contribution ratio) and average revenue per unit sold and i.e. correlation value) of the revenue over time, and wherein paragraph [0071] the ranking is used to make business decisions regarding the one or more merchants)
determining the target product having a high degree of influence on profit deterioration for the enterprise based on the rankings of each correlation value 3Appl. No. 16/200,715POL-11861Amendment dated February 18, 2021Reply to Office Action of December 16, 2020(paragraphs [0057-0059] teach generating a ranking based on the financial performance of each merchant, wherein the ranking can indicate overall financial success, such as the fourth merchant “608” is ranked last meaning that the fourth merchant has the smallest average cash for the given goods and services category, and wherein paragraph [0032] teaches the transaction data used for financial evaluation is for sales of one product at the plurality of merchant locations, wherein the financial performance evaluation is performed relative to financial performance factors including the average cash flow (i.e. contribution ratio) and average revenue per unit sold and growth rate (i.e. correlation value) of the revenue over time).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Johnson to incorporate the teachings of Ghosh to include calculating a correlation value between each management index value and each factor index value for each of the plurality of kinds of products, calculating a contribution ratio between each management index value and each factor index value for each of the plurality of kinds of products based on the calculated correlation value, determining a ranking of each correlation value …by management index number and by factor index number for each of the plurality of kinds of products for each of the plurality of departments; determining the target product having a high degree of influence on profit deterioration for the enterprise based on the rankings of each correlation value. One would have been motivated to do so in order to provide useful information for making business decisions regarding merchants by obfuscating the underlying monetary amounts involved (Ghosh, [0071]). By incorporating Ghosh into Johnson one would determine overall financial performance in order to determine whether or not a financial property would increase, decrease, or not would affect financial performance (Ghosh, [0019]).
However, the combination of Johnson and Ghosh does not explicitly teach calculating a contribution amount for each of the plurality of kinds of products based on the calculated contribution ratio; determining a ranking of…each contribution amount by management index number and by factor index number for each of the plurality of kinds of products for each of the plurality of departments; determining the target product having a high degree of influence on profit deterioration for the enterprise based on the rankings of… each contribution amount.3Appl. No. 16/200,715POL-11861Amendment dated February 18, 2021Reply to Office Action of December 16, 2020
From the same or similar field of endeavor, Rothschild teaches calculating a contribution amount for each of the plurality of kinds of products based on the calculated contribution ratio (paragraph [0098] teaches producing a cash contribution (i.e. contribution amount) as the difference between product revenue and direct variable cost, which is calculated based on the period, which is based on the gain attributes, wherein paragraph [0106] teaches the gross cash contribution gain, or aggregate change, is calculated by summing the changes in cash contribution for each product, and wherein paragraph [0088] the gain calculation is comprised of a plurality of financial and operational ratios (i.e. contribution ratio));
determining …each contribution amount by management index number and by factor index number for each of the plurality of kinds of products for each of the plurality of departments (paragraph [0106] teaches the gross cash contribution gain, or aggregate change, is calculated by summing the changes in cash contribution for each product based on the current period, wherein the product data is for all the products in the product database, and wherein the total value can be positive or negative, wherein paragraph [0069] teaches the data used to relate costs is based on product and product category (i.e. department), and paragraph [0107] teaches each product is evaluated and compared); 
determining the target product having a high degree of influence on profit deterioration for the enterprise based on… each contribution amount3Appl. No. 16/200,715POL-11861Amendment dated February 18, 2021Reply to Office Action of December 16, 2020 (paragraph [0106] teaches the gross cash contribution gain, or aggregate change (i.e. contribution amount), is calculated by summing the changes in cash contribution for each product based on the current period, wherein the product data is for all the products in the product database, and wherein the total value can be positive or negative (i.e. profit deterioration))

	Regarding claim 10, the claim recites limitations already addressed by the rejection of claim 1. Regarding claim 10, Johnson teaches a method for identifying a target product that has a high degree of influence on deterioration of 6Appl. No. 16/200,715POL-11861Amendment dated February 18, 2021Reply to Office Action of December 16, 2020profit in an enterprise having a plurality of departments, said enterprise associated with a plurality of kinds of products, the method executed by a system including a processing unit and a storage unit configured to perform the steps comprising (Figs. 5-6B, [0196]). Therefore, claim 10 is rejected over the combination of Johnson, Ghosh, and Rothschild. 

	Regarding claim 2, the combination of Johnson, Ghosh, and Rothschild teach all the limitations of claim 1 above.
Johnson teaches wherein an influence on profit deterioration in the management index is specified based on a strength of influence of a factor index on the profit deterioration in the management index (paragraph [0086] teaches the merchant (i.e. enterprise) can receive a graphic representation of points of interest including a product category with low performance (i.e. strength of influence), including in Figs. 5 and 6A-6B the category of product can be drilled down in order to view th Ave., wherein paragraphs [0098-0100] teach rendering a display of the platform database information including analytics by selecting revenue against each store and product category, wherein Fig. 6B. the profit metrics for each product can be shown and derived at a store location level; see also: [0101-0103]), Reply to Office Action of December 16, 2020

Regarding claim 3, the combination of Johnson, Ghosh, and Rothschild teach all the limitations of claim 2 above.
However, Johnson does not explicitly teach wherein the influence on the profit deterioration in the management index is specified based further on a4Appl. No. 16/200,715POL-11861 Amendment dated February 18, 2021Reply to Office Action of December 16, 2020contribution amount expected to improve profit upon implementing of a measure in each of the plurality of department.
From the same or similar field of endeavor, Rothschild teaches wherein the influence on the profit deterioration in the management index is specified based further on a4Appl. No. 16/200,715POL-11861 Amendment dated February 18, 2021Reply to Office Action of December 16, 2020contribution amount expected to improve profit upon implementing of a measure in each of the plurality of department (paragraphs [0024-0025] teach the operational information revealed can be used to better assess manufacturing, sales, and customer opportunities, and better anticipate future results and adjust decision-making pertaining to product and asset mix to drive the maximization of ROA, wherein the system may provide best decisions moving forward to increase ROA, wherein paragraph [0030] teaches identifying operations that can positively influence the rate of cash contribution, including in paragraph [0060] teaches the specific products are evaluated based on the raw material and other influences, wherein paragraph [0069] teaches the data used to relate costs is based on product and product category (i.e. department)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Ghosh, and Rothschild to incorporate the further teachings of Rothschild to include wherein the influence on the profit deterioration in the management index is specified based further on a4Appl. No. 16/200,715POL-11861 Amendment dated February 18, 2021Reply to Office Action of December 16, 2020contribution amount expected to improve profit upon implementing of a measure in each of the plurality of department. One would have been motivated to do 

Regarding claims 4 and 11, the combination of Johnson, Ghosh, and Rothschild teach all the limitations of claims 1 and 10 above.
However, Johnson does not explicitly teach wherein the storage unit stores deterioration directions in the management index database and the factor index database.
From the same or similar field of endeavor, Ghosh further teaches wherein the storage unit stores deterioration directions in the management index database and the factor index database (paragraphs [0052-0054] teach calculating each merchants’ financial performance based on their growth rate as the increase or decrease in revenue over time, wherein paragraphs [0032-0033] teach performance determination for merchant transactions for a given product, wherein the transactions are characterized by a category of goods and services (i.e. factor index) sold by the one or more merchants (i.e. management index); see also: Figs. 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Ghosh, and Rothschild to incorporate the further teachings of Ghosh to include wherein the storage unit stores deterioration directions in the management index database and the factor index database. One would have been motivated to do so in order to provide useful information for making business decisions regarding merchants by obfuscating the underlying monetary amounts involved (Ghosh, [0071]). By incorporating Ghosh into Johnson one would determine overall financial performance in order to determine whether or not a financial property would increase, decrease, or not would affect financial performance (Ghosh, [0019]).

Regarding claims 5 and 12, the combination of Johnson, Ghosh, and Rothschild teach all the limitations of claims 4 and 11 above.
However, Johnson does not explicitly teach wherein the processing unit uses the stored deterioration directions to calculate a degree of profit deterioration for each of the plurality of kinds of products.
From the same or similar field of endeavor, Ghosh further teaches wherein the processing unit uses the stored deterioration directions to calculate a degree of profit deterioration for each of the plurality of kinds of products (paragraphs [0032-0033] teach performance determination for merchant transactions for one or more products, paragraphs [0052-0054] teach calculating each merchants’ financial performance based on their growth rate as the increase or decrease in revenue over time; see also: Figs. 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Ghosh, and Rothschild to incorporate the further teachings of Ghosh to include wherein the storage unit stores deterioration directions in the management index database and the factor index database. One would have been motivated to do so in order to provide useful information for making business decisions regarding merchants by obfuscating the underlying monetary amounts involved (Ghosh, [0071]). By incorporating Ghosh into Johnson one would determine overall financial performance in order to determine whether or not a financial property would increase, decrease, or not would affect financial performance (Ghosh, [0019]).

Regarding claims 7 and 14, the combination of Johnson, Ghosh, and Rothschild teach all the limitations of claims 5 and 12 above.
	However, Johnson does not explicitly teach wherein the processing unit calculates the contribution amount based in part on a deterioration difference value for a certain period.
From the same or similar field of endeavor, Rothschild further teaches wherein the processing unit calculates the contribution amount based in part on a deterioration difference value for a certain period(paragraph [0098] teaches producing a cash contribution as the difference between product revenue and direct variable cost, which is calculated based on the period, which is based on the gain attributes, and wherein paragraph [0088] the gain calculation is comprised of a plurality of financial and operational ratios).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Ghosh, and Rothschild to incorporate the further teachings of Rothschild to include wherein the processing unit calculates the contribution amount based in part on a deterioration difference value for a certain period. One would have been motivated to do so in order to improve understanding and control of factors that impact ROA (margin and asset turnover) (Rothschild, [0021]). By incorporating Rothschild into Johnson, one would provide management teams with detailed data that measure values in addition to margin that measure ROA, such as asset turnover, thus producing a more granular representation of economic factors (Rothschild, [0021]).

Regarding claims 8 and 15, the combination of Johnson, Ghosh, and Rothschild teach all the limitations of claims 7 and 14 above.
 	However, Johnson does not explicitly teach wherein the processing unit calculates a total sum of rankings for each of the plurality of kinds of products for the ranking order of the correlation value or the contribution amount, and determines the target product based on the target product having a small total sum of rankings relative to other ones of the plurality of kinds of products.
	From the same or similar field of endeavor, Rothschild further teaches wherein the processing unit calculates a total sum of rankings for each of the plurality of kinds of products for the ranking order of the correlation value or the contribution amount (paragraph [0106] teaches the gross cash contribution gain, or aggregate change, is calculated by summing the changes in cash contribution for each product based on the current period, wherein the product data is for all the products in the product database, and wherein the total value can be positive or negative, wherein paragraph [0030] teaches identifying operations that can positively influence the rate of cash contribution, including in paragraph i.e. department)), 
and determines the target product based on the target product having a small total sum of rankings relative to other ones of the plurality of kinds of products (paragraph [0106] teaches the gross cash contribution gain, or aggregate change, is calculated by summing the changes in cash contribution for each product based on the current period, wherein the product data is for all the products in the product database, and wherein the total value can be positive or negative, wherein paragraph [0069] teaches the data used to relate costs is based on product and product category (i.e. department)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Ghosh, and Rothschild to incorporate the further teachings of Rothschild to include wherein the processing unit calculates a total sum of rankings for each of the plurality of kinds of products for the ranking order of the correlation value or the contribution amount, and determines the target product based on the target product having a small total sum of rankings relative to other ones of the plurality of kinds of products. One would have been motivated to do so in order to improve understanding and control of factors that impact ROA (margin and asset turnover) (Rothschild, [0021]). By incorporating Rothschild into Johnson, one would provide management teams with detailed data that measure values in addition to margin that measure ROA, such as asset turnover, thus producing a more granular representation of economic factors (Rothschild, [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Buck (US 20040030592 A1) discloses in at least paragraph [0056] a business analysis tool that can compare the significance of a brand relative to the product category and the impact it may have on a future market share
Davis (US 20080201271 A1) discloses in at least paragraph [0001, 0030-0032] calculating a brand and price ratio for a price optimization system

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        





/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683